Citation Nr: 1034193	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-17 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status 
post injury with degenerative arthritis of 1st carpometacarpal 
joint with thenar muscle atrophy of the right hand.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1958 to October 
1962.  

This matter is on appeal from the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

With respect to the claim for an increased rating, the RO denied 
the claim in June 2008.  Correspondence received in September 
2008 can reasonably be construed as a notice of disagreement; 
however, the claims file does not contain a statement of the case 
(SOC) issued in response.  Therefore, the issue will be remanded 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).

The issue of entitlement to a higher rating for a right thumb 
disability is addressed in the REMAND portion of the decision 
below and that issue is REMANDED to the RO for further 
consideration.


FINDINGS OF FACT

1.  In a March 1963 rating decision, the RO denied service 
connection for a back disorder, finding that there was no 
evidence of in-service trauma and that Veteran's scoliosis pre-
existed service with no aggravation shown.  

2.  In a September 1985 rating decision, the RO denied reopening 
the claim of service connection for a back disorder.  This is the 
last final denial on any basis.

3.  Evidence received since the September 1985 rating decision is 
either cumulative or redundant of evidence previously of record, 
or does not relate to an unestablished fact that is necessary to 
substantiate service connection for a back disorder, and does not 
raise a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The September 1985 rating decision that denied service 
connection for a back disorder became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been received to reopen the 
service connection claim for a back disorder and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable laws and regulations, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo basis, 
with consideration given to all the evidence of record.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final denial of the claim on any basis.  Evans, 9 
Vet. App 273.  This evidence is presumed credible for the 
purposes of reopening the claim, unless it is inherently false or 
untrue, or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Historically, the RO denied service connection in March 1963, 
finding that the Veteran had congenital scoliosis, with no 
aggravation in service and that there was no indication that he 
suffered trauma to his back in-service.  He was notified but did 
not appeal.

In September 1985, with notification to the Veteran that same 
month, the RO denied to reopen the claim for a back disorder on 
the basis that none of the newly submitted evidence related to 
the back.  The RO determined that new and material evidence had 
not been received to change the prior finding that the current 
back disorder was a congenital defect not aggravated by service.  
As he did not file a timely notice of disagreement regarding this 
determination, it became final.  

The Veteran again filed a claim to reopen.  For the reasons to be 
discussed below, the Board finds that the evidence received since 
the September 1985 prior final denial is not new and material, 
and the claim is not reopened.  

Since the last final denial of record in September 1985, the 
Veteran has submitted several pieces of evidence pertinent to his 
back disorder.  First, he has submitted his own letters detailing 
the fire that occurred while he was on active duty service and 
his subsequent medical treatment at an Air Force Base in Spain.  

While the letters are new, in that they were not of record at the 
time of the prior final denial, this evidence is not material, as 
it does not tend to show that his current back disorder was 
incurred in or aggravated by his service.  Although he asserts 
his back was injured during service, these statements are 
essentially duplicative of his assertions all along.  Further, 
lay assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).

He has also submitted his own letters detailing an alleged back 
disorder that occurred while he was fighting a fire.  While these 
letters are new, this evidence is cumulative and redundant of 
evidence already in the record, as it merely confirms that he 
believed his back was injured in service.  These facts were of 
record at the time of the September 1985 decision, as evidenced 
by the discussion of his in-service back examination in the March 
1963 decision.  The fact that he was involved in fighting a fire 
during service does not tend to establish, in and of itself, that 
he injured his back at that time.

Next, the Veteran has submitted additional post-service medical 
records pertaining to his back, including an August 2006 medical 
visit at which he stated that he felt no back pain and a March 
2007 diagnosis of moderate degenerative joint disease changes of 
his lumbar spine.  

While these records are new, in that they were not of record at 
the time of the prior final denial, this evidence is not 
material, as it does not tend to show that his current back 
disorder was incurred in or aggravated by service as they are 
silent on both points.  In essence, there is nothing in the 
records that discusses the etiology of his back disorder, or 
otherwise provide a nexus with service.  

Next, the Veteran submitted a state unemployment decision stating 
that he "cannot be deemed able to work."  While this decision 
is new, in that it was not of record at the time of the prior 
final denial, this evidence is not material, as it does not 
address the critical inquiry of whether his back disorder was 
incurred or aggravated by service but rather focuses only on the 
current disorder.  

In addition, the Veteran testified at a Decision Reviewing 
Officer (DRO) hearing.  A transcript of the hearing is of record.  
He discussed his alleged in-service back disorder, his subsequent 
medical evaluation in Spain, and his post-service medical 
treatment.  As discussed above, this evidence is cumulative of 
his statements all along that he believed his back was injured in 
service.  

Further, the Veteran submitted newspaper articles detailing where 
he was stationed and his Air Force Base's response to a local 
fire.  While these articles are new, in that they were not of 
record at the time of the prior final denial, they do not support 
his contentions that he injured his back in service, only that he 
was attached to a unit that fought a fire.    

In conclusion, the additional evidence received since the prior 
final September 1985 rating decision is not new and material 
evidence with which to reopen service connection for a back 
disorder.  Evidence received since the September 1985 rating 
decision is either cumulative or redundant of evidence previously 
of record, or does not relate to an unestablished fact that is 
necessary to substantiate service connection for a back disorder, 
and does not raise a reasonable possibility of substantiating the 
claim.  For these reasons, the application to reopen the claim is 
denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate the claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, a March 2005 pre-adjudication notice letter was 
provided to the Veteran included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  He received follow-up due process notice in 
January 2006 and March 2007.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about what 
evidence was necessary to substantiate the elements required to 
support the claim.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  Further, he was 
provided an opportunity to set forth his contentions during the 
hearing before the RO's decision reviewing officer.  

A specific VA medical opinion is not needed to consider whether 
the Veteran has submitted new and material evidence but, rather, 
the Board has reviewed all the evidence submitted to the claims 
file since the last final denial.  Therefore, a remand for a VA 
opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Neither he nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.  


REMAND

With respect to the claim for an increased rating, in June 2008, 
the RO denied the claim.  Correspondence received in September 
2008 can reasonably be construed as a notice of disagreement; 
however, the claims file does not contain an SOC.  Therefore, the 
issue will be remanded for the issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran 
and his representative regarding an increased 
rating for the right thumb disability.  The 
statement of the case should include all 
relevant law and regulations pertaining to 
the claim.  He must be advised of the time 
limit in which he may file a substantive 
appeal. See 38 C.F.R. § 20.302(b).  If an 
appeal is then perfected, the claim should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


